Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13D/A-1 and all amendments thereto with respect to the Ordinary Shares, par value $0.0015 per share, of China Cablecom Holdings, Ltd. beneficially owned by each of them, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. The undersigned further agree that any amendments to such statement on Schedule 13D may be filed jointly on behalf of each of them without the necessity of entering into additional joint filing agreements. The undersigned further agree that each party hereto is responsible for timely filing of such statement on Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided that no party is responsible for the completeness or accuracy of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. Dated: March 4, 2011 PLATINUM PARTNERS VALUE ARBITRAGE FUND LP By Platinum Partners Value Arbitrage LP, its General Partner By Platinum Partners Value Arbitrage (GP) Corp., its General Partner By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Director PLATINUM PARTNERS LIQUID OPPORTUNITY MASTER FUND L.P. By Platinum Liquid Opportunity GP LLC, its General Partner By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Director PLATINUM MANAGEMENT (NY), LLC By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member PLATINUM PARTNERS VALUE ARBITRAGE LP By Platinum Partners Value Arbitrage (GP) Corp., its General Partner By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Director - 19 - PLATINUM LIQUID OPPORTUNITY GP LLC By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member PLATINUM LIQUID OPPORTUNITY MANAGEMENT (NY) LLC By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member CENTURION CREDIT GROUP MASTER FUND, LP By Centurion Credit Holdings LLC, its General Partner By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member CENTURION CREDIT HOLDINGS LLC By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member CENTURION CREDIT MANAGEMENT, L.P. By Platinum Credit Management LLC, its General Partner By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member /s/ MARK NORDLICHT Name: Mark Nordlicht - 20 -
